348 Mass. 700 (1965)
206 N.E.2d 62
MARY MIKALOROS
vs.
ANTHONY STAMATOURAS.
Supreme Judicial Court of Massachusetts, Middlesex.
February 5, 1965.
March 31, 1965.
Present: WILKINS, C.J., SPALDING, CUTTER, SPIEGEL, & REARDON, JJ.
Frank P. Hurley for the defendant.
Walter H. McLaughlin, Jr. (Robert F. Murphy with him) for the plaintiff.
*701 SPIEGEL, J.
This is an action of tort to recover damages for personal injuries sustained by the plaintiff from a fall in the defendant's house. The jury returned a verdict for the plaintiff, and the case is here on the defendant's exception to the denial of his motion for a directed verdict.
We state the evidence most favorable to the plaintiff. On the day of the accident, the plaintiff was the social guest of the wife of the defendant's tenant, who occupied an apartment on the first floor of a two family house owned by the defendant, who occupied the second floor apartment. In the course of her visit with the tenant's wife, the plaintiff also visited the defendant's mother-in-law in the second floor apartment. Returning to the first floor apartment at about 9:30 P.M. the plaintiff descended a back stairway leading to a hallway adjacent to the first floor apartment. The area was partly under new construction. It was dark at the foot of the stairs and in the hallway. From the last step, she "went to step on the hall" floor. She "thought there was another step and ... [her] foot twisted and ... [she] fell." At the time of the creation of the tenancy and thereafter, the hallway was customarily illuminated at night by a light maintained by the defendant. This hallway was used by the tenant and the defendant.
From this evidence the jury could find that the hallway was a common passageway over which the defendant retained control; that the defendant had impliedly undertaken as a part of the letting to keep the hallway lighted and had negligently failed to perform this obligation; that the plaintiff was no longer the social guest of the defendant at the time of the accident, but the guest of the tenant's wife; and that there was a causal connection between the failure to light the hallway and the injury. Coan v. Adams, 332. Mass. 654, 656-657. Denny v. Burbeck, 333 Mass. 310, 312. Sullivan v. Hamacher, 339 Mass. 190, 193-195. Accordingly, there was no error in denying the defendant's motion for a directed verdict.
Exceptions overruled.